Name: Commission Regulation (EEC) No 3726/81 of 21 December 1981 amending Regulation (EEC) No 3559/73 laying down detailed rules for granting financial compensation and indemnities, fixing the withdrawal price and determining the buying-in price for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/ 16 Official Journal of the European Communities 29 . 12. 81 COMMISSION REGULATION (EEC) No 3726/81 of 21 December 1981 amending Regulation (EEC) No 3559/73 laying down detailed rules for granting financial compensation and indemnities , fixing the withdrawal price and determining the buying-in price for certain fishery products drawal price and consequently of the amount of the financial compensation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443 /80 (2), and in particular Article 1 1 ( 5) thereof, Whereas Commission Regulation (EEC) No 3559 /73 (3), as last amended by Regulation (EEC) No 274/81 (4), laid down detailed rules for granting finan ­ cial compensation and indemnities and for fixing withdrawal prices ; Whereas the development of the production and marketing structures in the Community makes it necessary to adapt the calculation factors for the with ­ HAS ADOPTED THIS REGULATION : Article 1 Annexes I , II and III to Regulation (EEC) No 3559/73 are hereby replaced by Annexes I , II and III hereto . Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 20 , 28 . 1 . 1976, p . 1 . (2) OJ No L 359 , 31 . 12 . 1980 , p . 13 . 0 OJ No L 361 , 29 . 12 . 1973 , p . 53 . (4 ) OJ No L 30 , 2 . 2 . 1981 , p . 3 . 29 . 12. 81 Official Journal of the European Communities No L 373/ 17 ANNEX I Products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 Conversion factor Species Size (') Gutted fish with head Whole fish Extra, A (') BC) Extra, A (') B C ) Herrings 1 0 0 0-85 0-85 2 0 0 0-80 0-80 3 0 0 0-50 0-50 Sardines 1 0 0 0-64 0-35 2 0 0 0-55 0-35 3 0 0 0-85 0-35 4 0 0 0-55 0-35 Redfish 1 0 0 0-90 0-90 2 0 0 0-90 0-90 3 0 0 0-76 0-76 4 0 0 0-30 0-30 Cod 1 0-90 0-85 0-65 0-50 2 0-90 0-85 0-65 0-50 3 0-85 0-70 0-50 0-40 4 0-68 0-47 0-39 0-28 5 0-48 0 ·28 0-29 0-19 Saithe 1 0-90 0-90 0-70 0-70 2 0-90 0-90 0-70 0-70 3 0-90 0-90 0-70 0-70 4 0-75 0-55 0-40 0-30 Haddock 1 0-90 0-80 0-70 0-60 2 0-90 0-80 0-70 0-60 3 0-75 0-65 0-53 0-37 4 0-72 0-61 0-52 0-37 Whiting 1 0-80 0-75 0-60 0-40 2 0-80 0-75 0-60 0-40 3 0-74 0-61 0-54 0-23 4 0-54 0-37 0-39 0-23 Mackerel 1 0 0 0-85 0-85 2 0 0 0-85 0-75 3 0 0 0-85 0-70 4 0 0 0-40 0-40 Anchovies 1 0 0 0-70 0-45 2 0 0 0-85 0-45 3 0 0 0-68 0-45 4 0 0 0-26 0-26 Plaice 1 0-90 0-85 0-50 0-50 2 0-90 0-85 0-50 0-50 3 0 85 0-80 0-50 0-50 4 0-70 0-65 0-50 0-50 Hake I 1 0-90 0-85 0-70 0-65 2 0-90 0-85 0-70 0-65 3 0-80 0-75 0-65 0-55 4 0-70 0-65 0-55 0-45 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regula ­ don (EEC) No 100 /76 . No L 373/ 18 Official Journal of the European Communities 29 . 12 . 81 Size Simply boiled in water A B Shrimps of the genus Crangon spp 1 2 0-65 0-20 0-55 0-20 ANNEX II Species Landing area Conversionfactor Mackerel 1 . Coastal areas of and islands of Ireland 0-69 2 . Coastal areas of and islands of Cornwall and Devon in the United Kingdom 0-71 3 . Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas, coastal areas of and islands of Northern Ireland 0-70 4 . Coastal areas from Wick to Peterhead in the north-east of Scotland 0-87 Sardines from the Atlantic 5 . Coastal areas of and islands of the counties of Cornwall and Devon in the United Kingdom 0-40 Hake 6 . Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas 0-57 7 . Coastal areas of and islands of Ireland 0-80 ANNEX III Percentage of guide price used in calculating with ­ drawal prices Product % Herrings 85 Sardines :  from the Atlantic 85  from the Mediterranean 85 Redfish 90 Cod 80 Saithe 80 Haddock 80 Whiting 80 Mackerel 85 Anchovies 85 Plaice 82 Hake 85 Shrimps of the genus Crangon spp 90